RAKER, J.,
dissenting.
Although the majority purports to respect the rights of nonmarital1 children, disapproving of the description of such children as “illegitimate” because it is. “stigmatizing” and “wholly inappropriate,”2 in reality, the majority’s holding today perpetuates this country’s regrettable history of invidious *347and unconstitutional discrimination against nonmarital children. Binding Supreme Court precedent establishes that the statute of limitations that the majority enforces against the appellant to bar her paternity action violates the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution. The majority, by wholly failing to even acknowledge, let alone address, appellant’s persuasive equal protection argument, works a far greater injustice against nonmarital children than is done by describing them as “illegitimate.” With respect, I dissent.
I.
Md.Code (1984, 2004 Repl.Vol., 2005 Cum.Supp.), § 5-1006 of the Family Law Article,3 provides as follows:
“(a) A proceeding to establish paternity of a child under this subtitle may be begun at any time before the child’s eighteenth birthday.
(b) A paternity proceeding under this subtitle may be begun during pregnancy.
(c) A complaint under this subtitle is not barred because the child born out of wedlock was conceived or born outside this State.”
Although I agree with the majority that the plain language of § 5-1006(a), if applied to appellant’s paternity action, would bar the action,4 I would hold that § 5-1006(a), as applied to *348appellant’s action to establish the paternity of her adult disabled child, violates the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution. Consequently, I would not apply § 5-1006(a) to bar appellant’s paternity action. I reach this conclusion because under the framework established in Mills v. Habluetzel, 456 U.S. 91, 102 S.Ct. 1549, 71 L.Ed.2d 770 (1982), for the equal protection analysis of statutes of limitations on paternity actions, no statutory limitations period survives equal protection scrutiny given the increase in accuracy in paternity testing since 1982, the year Mills was decided.
*349The Supreme Court has long held that statutory classifications based on nonmarital child status are subject to heightened scrutiny under the Equal Protection Clause. See Pickett v. Brown, 462 U.S. 1, 7-8, 103 S.Ct. 2199, 2203-04, 76 L.Ed.2d 372 (1983) (collecting and discussing cases). The Supreme Court first invalidated state laws that discriminated against nonmarital children in the companion cases of Levy v. Louisiana, 391 U.S. 68, 88 S.Ct. 1509, 20 L.Ed.2d 436 (1968) and Glona v. American Guarantee & Liab. Ins. Co., 391 U.S. 73-74, 88 S.Ct. 1515, 20 L.Ed.2d 441 (1968). In these cases, the Court was confronted with the issue of whether state wrongful death statutes that, in cases where a child was a plaintiff or a decedent, forbade recovery if the child was nonmarital violated the Equal Protection Clause. See Glona, 391 U.S. at 73, 88 S.Ct. at 1515-16; Levy, 391 U.S. at 69-70, 88 S.Ct. at 1510.
In Levy, the Court held that Louisiana’s wrongful death statute violated the Equal Protection Clause because it permitted only marital children to bring suit to recover damages for the death of the child’s mother. Levy, 391 U.S. at 72, 88 S.Ct. at 1511. The Court began by noting that nonmarital children “are not ‘nonpersons,”’ and as such are “persons” within the meaning of the Fourteenth Amendment. Id. at 70, 88 S.Ct. at 1510-11. The Court concluded that the classification in the Louisiana statute was “invidious,” stating as follows:
“The rights asserted here involve the intimate, familial relationship between a child and his own mother. When the child’s claim of damage for loss of his mother is in issue, why, in terms of ‘equal protection,’ should the tortfeasors go free merely because the child is illegitimate? Why should the illegitimate child be denied rights merely because of his birth out of wedlock? He certainly is subject to all the responsibilities of a citizen, including the payment of taxes and conscription under the Selective Service Act. How under our constitutional regime can he be denied correlative rights which other citizens enjoy?”
Id. at 71, 88 S.Ct. at 1511. In considering whether there was any relationship between the classification based on nonmari*350tal child status in the law and the purpose of the law, the Court was unable to find any such relationship, concluding that “Illegitimacy or illegitimacy of birth has no relation to the nature of the wrong allegedly inflicted on the mother.” Id. at 72, 88 S.Ct at 1511.
In Glona, the Court held that the Louisiana wrongful death statute violated the Equal Protection Clause to the extent that it prohibited a mother of nonmarital children from recovering for the wrongful death of her children because they were nonmarital. Glona, 391 U.S. at 75-76, 88 S.Ct. at 1516-17. The Court observed that the issue presented was somewhat different from that in Levy, because the person disadvantaged by the classification on the basis of nonmarital child status, the mother, bore some responsibility for the fact that the child was nonmarital. See id. at 75, 88 S.Ct. at 1516. Thus, it could at least be argued that the purpose of the discriminatory classification was to prevent out-of-wedlock births. Nonetheless, the Court, as in Levy, concluded that there was no rational relation between the classification and its purported purpose, explaining as follows:
“Yet we see no possible rational basis for assuming that if the natural mother is allowed recovery for the wrongful death of her illegitimate child, the cause of illegitimacy will be served. It would, indeed, be farfetched to assume that women have illegitimate children so that they can be compensated in damages for their death. A law which creates an open season on illegitimates in the area of automobile accidents gives a windfall to tortfeasors. But it hardly has a causal connection with the ‘sin,’ which is, we are told, the historic reason for the creation of the disability.”
Id. (citation omitted).
In Gomez v. Perez, 409 U.S. 535, 93 S.Ct. 872, 35 L.Ed.2d 56 (1973) (per curiam), the Court first considered the issue of how the heightened scrutiny applied under the Equal Protection Clause to classifications based on nonmarital child status impacts statutes governing the rights of children to receive support from their parents. In Gomez, the Court was con*351fronted with an equal protection challenge to the Texas statutory support scheme, which created a duty on the part of a father to support his marital children, but no such duty to support his nonmarital children. Gomez, 409 U.S. at 535, 93 S.Ct. at 873. The Court, in reliance on Levy, held that the Texas scheme violated the Equal Protection Clause by providing support benefits to marital children and denying them to nonmarital children. Id. at 538, 93 S.Ct. at 875. The Court explained that under its previous decisions, “a State may not invidiously discriminate against illegitimate children by denying them substantial benefits accorded children generally.” Id. The Court did recognize that there were “lurking problems with respect to proof of paternity,” but made clear that these problems are not constitutionally sufficient to justify a categorical denial of rights to support benefits to nonmarital children. Id.
In Mills, the Court addressed whether the Texas support scheme for nonmarital children established in response to Gomez survived equal protection scrutiny. Mills, 456 U.S. at 92, 102 S.Ct. at 1551. The Texas support scheme before the Court in Gomez entitled nonmarital children to support from their fathers, provided that the father’s paternity had been established. Id. at 94, 102 S.Ct. at 1552. The Texas scheme required paternity to be established as a precondition to bringing a support action on behalf of a nonmarital child, and required proceedings to establish paternity to be initiated within one year of the birth of the child. Id.5
The Mills Court held that this one year statute of limitations on the initiation of paternity actions violated the Equal Protection Clause, because it invidiously discriminated against nonmarital children. See id. at 101, 102 S.Ct. at 1556. Picking *352up on its comment in Gomez about the problems of proof in paternity cases, the Mills Court recognized that the State had a legitimate interest in preventing the prosecution of stale or fraudulent claims that is purportedly served by statutes of limitation on paternity actions. The Court first noted that proof in paternity cases is “often sketchy and strongly contested, frequently turning upon conflicting testimony from only two witnesses.” Id. at 97, 102 S.Ct. at 1554. Consequently, the Court concluded that “in support suits by illegitimate children more than in support suits by legitimate children, the State has an interest in preventing the prosecution of stale or fraudulent claims, and mhy impose greater restrictions on the former than it imposes on the latter.” Id. at 98-99, 102 S.Ct. at 1554. The Court then articulated the standards that statutes of limitation on paternity actions must meet to satisfy the Equal Protection Clause as follows:
“Such restrictions will survive equal protection scrutiny to the extent they are substantially related to a legitimate state interest. The State’s interest in avoiding the litigation of stale or fraudulent claims will justify those periods of limitation that are sufficiently long to present a real threat of loss or diminution of evidence, or an increased vulnerability to fraudulent claims.”
Id. at 99, 102 S.Ct. at 1554-55 (citations omitted) (emphasis added). The Court then elaborated on this standard, holding that a statute of limitations for paternity actions must meet “two related requirements” to withstand equal protection scrutiny. Id. at 99, 102 S.Ct. at 1555. First, the limitations period must be sufficiently long to “present a reasonable opportunity for those with an interest in [nonmarital] children to assert claims on their behalf.” Id. Second, the time period in the limitations statute “must be substantially related to the State’s interest in avoiding the . litigation of stale or fraudulent claims.” Id. at 99-100, 102 S. Ct at 1555.
Applying this equal protection test to the Texas one year statute of limitations, the Court held that it failed both prongs of the test. Mills, 456 U.S. at 100-01, 102 S.Ct. at 1555-56. The Court concluded that a one year limitations period did not *353give mothers of nonmarital children sufficient time to assert support claims on behalf of their nonmarital children, as the financial, emotional, and social strains of giving birth to a child, and particularly out of wedlock, could prevent mothers of nonmarital children from initiating support claims on behalf of the children so soon after giving birth. Id. at 100, 102 S.Ct. at 1555. The Court further concluded that the one year limitations period was not substantially related to the State’s interest in preventing stale or fraudulent claims, stating flatly that it could “conceive of no evidence essential to paternity suits that invariably will be lost in only one year, nor is it evident that the passage of 12 months will appreciably increase the likelihood of fraudulent claims.” Id. at 101, 102 S.Ct. at 1555.
In a significant footnote, the Court discussed the appellant’s argument that the paternity blood testing techniques available at the time adequately protected the State’s interest in preventing stale or fraudulent claims. See Mills, 456 U.S. at 98-99 n. 4, 102 S.Ct. at 1554 n. 4. The Court, although recognizing that “blood tests are highly probative in proving paternity,” rejected this argument. Id. The Court rejected this argument, stating that traditional blood testing techniques “do not prove paternity,” but rather “[t]hey prove nonpaternity, excluding from the class of possible fathers a high percentage of the general male population.” Id. at 98 n. 4, 102 S.Ct. at 1554 n. 4. Given that, in the Court’s view, there was no testing technique that would prove to a sufficiently high degree of certainty that a man is the father of a child if in fact he fathered the child, the Court concluded that it was still necessary to “turn to more conventional forms of proof’ of paternity. Id. Noting that the traditional forms of proof of paternity typically involve testimony of the parties and others, the Court concluded that “the State clearly has an interest in litigating claims while [this] evidence is relatively fresh.” Id. The Court recognized, however, that new blood testing techniques aimed to “predict paternity with a high degree of probability,” but it did not find that the existence of these techniques was sufficient to obviate the need for traditional *354forms of proof of paternity, as the Court found that the scientific validity of these newer techniques was “still a matter of academic dispute.” Id.
In a concurring opinion in Mills, Justice O’Connor, joined by four other Justices, indicated that statutory limitations periods longer than the Texas one year limit for initiating paternity actions may also violate the Equal Protection Clause. See Mills, 456 U.S. at 102-06, 102 S.Ct. at 1556-58 (O’Connor, J., concurring). Justice O’Connor pointed to two factors that tend to undermine the strength of the State’s interest in preventing stale or fraudulent claims. See id. at 103-05, 102 S.Ct. at 1557-58. First, Justice O’Connor noted that, in addition to the State’s interest in preventing stale or fraudulent claims, the State has a countervailing interest in “ensuring that genuine claims for child support are satisfied.” Id. at 103, 102 S.Ct. at 1557. Second, following on the Court’s discussion of scientific paternity testing techniques, Justice O’Connor maintained that “[t]he State’s concern about stale and fraudulent claims is substantially alleviated by recent scientific developments in blood testing dramatically reducing the possibility that a defendant will be falsely accused of being the illegitimate child’s father.” Id. at 104 n. 2, 102 S.Ct. at 1557 n. 2.
Following Mills, the Court successively invalidated longer limitations periods for initiating paternity actions in Pickett v. Brown, 462 U.S. 1, 103 S.Ct. 2199, 76 L.Ed.2d 372 (1983), and Clark v. Jeter, 486 U.S. 456, 108 S.Ct. 1910, 100 L.Ed.2d 465 (1988). In Pickett, the Court held that a Tennessee two year statute of limitations on paternity actions violated the Equal Protection Clause. Pickett, 462 U.S. at 18, 103 S.Ct. at 2209. The Court applied the equal protection analytical framework laid down in Mills, and relied heavily on Justice O’Connor’s concurrence in Mills. See id. at 12-18, 103 S.Ct. at 2206-09. The Pickett Court, holding that the first prong of the Mills test was not satisfied, endorsed the position Justice O’Connor took in her concurrence in Mills that “the emotional strain experienced by a mother and her desire to avoid family or community disapproval ‘may continue years after the child is *355born.’ ” See id. at 13, 103 S.Ct. at 2206 (quoting Mills, 456 U.S. at 105 n. 4, 102 S.Ct. at 1558 n. 4 (O’Connor, J., concurring)). The Pickett Court also concluded that the second prong of the Mills test was not satisfied, holding that a two year statute of limitations was not substantially related to the State’s interest in preventing stale or fraudulent claims. See id. at 15, 103 S.Ct. at 2207. The Pickett Court endorsed Justice O’Connor’s view set out in Mills that the State’s interest in preventing stale or fraudulent claims “has become more attenuated” in light of the increasing accuracy of scientific techniques for determining paternity. See id. at 17, 103 S.Ct. at 2208 (quoting Mills, 456 U.S. at 104 n. 2, 102 S.Ct. at 1557 n. 2 (O’Connor, J., concurring)).
In Clark, the Court held that a Pennsylvania six year statute of limitations for initiating paternity actions violated the Equal Protection Clause. Clark, 486 U.S. at 463, 108 S.Ct. at 1915. Although the Court expressed doubt as to whether a six year period would be sufficiently long to give mothers of nonmarital children a reasonable opportunity to bring paternity actions, the Court based its holding expressly on its conclusion that the second prong of the Mills test was not satisfied. Id. at 463-64, 108 S.Ct. at 1915-16. The Court based this conclusion on three grounds. First, the Court noted that it was doubtful that Pennsylvania’s interest in preventing stale or fraudulent claims required claims made after six years to be time-barred, inasmuch as Pennsylvania law permitted paternity actions after this period if the action is brought within two years after a support payment has been made. Id. at 464, 108 S.Ct. at 1916. Second, the Court found significance in the fact that the Pennsylvania Legislature had recently adopted an eighteen year statute of limitations for paternity actions. Id. at 465, 108 S.Ct. at 1916. The Court saw this statute as “a tacit concession that proof problems [in paternity actions] are not overwhelming.” Id.
Third, and most significant for present purposes, the Court relied on the increasing accuracy of scientific tests for paternity even more explicitly than it did in Mills or Pickett. The Court first noted that the Pennsylvania Legislature had *356adopted an eighteen year statute of limitations for paternity actions in response to Congress’ enactment of the Child Support Enforcement Amendments of 1984, Pub.L. No 98-378, 98 Stat. 1305 (1984), requiring states to adopt procedures to establish the paternity of any child under eighteen years of age as a condition for participation in the federal child support program. See Clark, 486 U.S. at 465, 108 S.Ct. at 1916. The Court, examining the legislative history of the Child Support Enforcement Amendments, stated as follows:
“The legislative history of the federal Child Support Enforcement Amendments explains why Congress thought such statutes of limitations are reasonable. Congress adverted to the problem of stale and fraudulent claims, but recognized that increasingly sophisticated tests for genetic markers permit the exclusion of over 99% of those who might be accused of paternity, regardless of the age of the child. H.R.Rep. No. 98-527, p. 38 (1983). This scientific evidence is available throughout the child’s minority, and it is an additional reason to doubt that Pennsylvania had a substantial reason for limiting the time within which paternity and support actions could be brought.”
Id. (emphasis added).
Considering the constitutional history of paternity statutes of limitation, I conclude that § 5-1006(a) violates the Equal Protection Clause because it bars actions to establish the paternity of adult disabled children initiated after the child has turned eighteen. As we have seen, the Supreme Court in Mills, Pickett, and then Clark has invalidated paternity action statutes of limitation with successively longer limitations periods. Furthermore, in each case, the Court has relied more heavily on the accuracy of available scientific methods for proving paternity to reach its conclusion that the statutory limitations period at issue does not bear a substantial relation to the State’s interest in preventing stale or fraudulent paternity and support claims.
Most significant, however, is the fact that DNA paternity testing, techniques presently available permit paternity to be *357established with near certainty. We have discussed the scientific underpinnings of DNA testing in several of our cases, and therefore I will not reiterate the discussion. See, e.g., Armstead v. State, 342 Md. 38, 49-54, 673 A.2d 221, 226-28 (1996). The application of DNA testing techniques to questions of paternity has for many years now permitted paternity to be affirmatively established to an exceedingly high level of certainty. See E. Donald Shapiro, et al., The DNA Paternity Test: Legislating the Future Paternity Action, 7 J.L. & Health 1, 29 (1993) (DNA technology permits paternity to be affirmatively established to a probability of 99.999999%). Given that present DNA paternity testing techniques permit paternity to be affirmatively established to such a high degree of certainty, I conclude that it is no longer possible to rely on the basis upon which the Court in Mills rejected the argument that the availability of scientific paternity testing techniques makes any statutory limitations period on paternity actions not substantially related to the State’s interest in preventing stale or fraudulent claims. In Mills, the Court rejected this argument because it found that there was an asymmetry in the then-available paternity testing techniques: they could affirmatively establish nonpaternity, but could not affirmatively establish paternity. See Mills, 456 U.S. at 98 n. 4, 102 S.Ct. at 1554 n. 4. In the Supreme Court’s view, it was this asymmetry that resulted in a continuing need for resort to traditional methods of proof of paternity, which in turn provides justification for the state to impose some statutory period of limitations on paternity actions. See id. This asymmetry, however, no longer exists as a result of the advent of DNA paternity testing techniques. Thus, in my view, the advent of these techniques calls into serious question the constitutionality of any statutory limitations period on paternity actions.
Appellee’s arguments that § 5-1006(a) does not violate the Equal Protection Clause if it is interpreted to bar appellant’s paternity action are unpersuasive. Appellee’s first argument is that § 5-1006(a) does not implicate the Equal Protection Clause at all, because it does not discriminate against nonmar*358ital children in favor of marital children, but rather only discriminates against nonmarital children who file untimely paternity suits in favor of nonmarital children who file timely suits. This argument plainly proves too much. Assuming that appellant’s claim is correct, the same could be said of the limitations periods the Court invalidated on equal protection grounds in Mills, Pickett, and Clark.
Appellee’s second argument is that § 5-1006(a) survives equal protection scrutiny because it is substantially related to the legitimate state interest in providing repose to defendants. Again, appellee’s argument is belied by Mills and its progeny. In Mills, the Court established a two-prong test for determining whether statutes of limitation on paternity actions survive equal protection scrutiny: a limitations period for the initiation of paternity actions is consistent with the Equal Protection Clause if and only if the limitations period is both (1) sufficiently long to permit persons with an interest in the child to initiate paternity actions, and (2) substantially related to the State’s legitimate interest in preventing stale or fraudulent claims. See Mills, 456 U.S. at 99-100, 102 S.Ct. at 1555. The Court applied this test without alteration in Pickett and Clark. See Clark 486 U.S. at 461-62, 108 S.Ct. at 1914 (applying Mills test, and noting that the Court “has developed a particular framework for evaluating equal protection challenges to statutes of limitations that apply to suits to establish paternity”); Pickett, 462 U.S. at 12-18, 103 S.Ct. at 2206-07. This test does not recognize a state interest in providing repose to defendants as being relevant to the constitutional analysis of an equal protection challenge to a statute of limitations for paternity actions. Consequently, there are no grounds provided by existing Supreme Court precedent to believe that the State’s putative interest in providing repose to potential defendants in paternity actions could be sufficient to insulate a paternity statute of limitations from an equal protection challenge if the limitations period in the statute is not substantially related to the State’s interest in preventing litigation of stale or fraudulent claims.
*359II.
The majority, although aware of the Supreme Court’s holdings in Gomez, Mills, and Pickett, fails to address appellant’s equal protection argument. See maj. op. at 339-42, 901 A.2d at 832-34 (discussing these cases only in the context of discussing the legislative history of § 5-1006). Leaving aside that the majority’s refusal to consider appellant’s constitutional argument violates appellant’s right under the Maryland Rules to have this argument addressed,6 the majority’s abject refusal to even consider this argument is particularly troublesome given that appellant has presented a persuasive argument that applying § 5-1006(a) to bar her paternity action violates the Equal Protection Clause.
To the extent that the majority’s opinion permits any surmise as to its objections to the equal protection argument, the majority’s objections are unpersuasive. The majority seems to endorse the position that appellant should be barred from pursuing her paternity action because to permit her to do so would unduly infringe on appellee’s interests in repose, stating as follows:
“As applied to Ms. Trembow, who, at any time from the moment she knew she was pregnant with Ivan until the child turned eighteen, could have filed a paternity action against Schonfeld, the statute is clear,’ valid, and enforceable----There is no justifiable basis for torturing FL § 5-1006 to create an ambiguity that does not exist and then read the statute to mean what it plainly does not say and *360was never intended to say, in order to reward Ms. Trembow for sleeping on her rights for more than eighteen years.”
Maj. op. at 345-46, 901 A.2d at 836. As discussed at length supra, this objection is without merit because the Supreme Court has made it abundantly clear that a putative father’s interest in repose is not an interest that is sufficiently strong to give constitutional justification to invidious discrimination on the basis of nonmarital child status.
The emphasis the majority places on the legislative history of the Child Support Amendments suggests that perhaps the majority believes that the equal protection argument is somehow undermined by this legislative history. See maj. op. at 341-42, 901 A.2d at 834-35. According to the majority, this history shows that Congress was aware at the time of their enactment in 1984 that paternity testing techniques permitted paternity to be affirmatively established to a probability of greater than ninety-nine percent. See id.
If indeed this is the majority’s argument, it is quite curious, as it runs counter to what is perhaps the most fundamental principle of American constitutional jurisprudence, the doctrine of judicial review. This well-known doctrine, first enunciated by Chief Justice Marshall in Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L.Ed. 60 (1803), states as follows:
“It is emphatically the province and duty of the judicial department to say what the law is. Those who apply the rule to particular cases, must of necessity expound and interpret that rule. If two laws conflict with each other, the courts must decide on the operation of each. So if a law be in opposition to the constitution; if both the law and the constitution apply to a particular case, so that the court must either decide that case conformably to the law, disregarding the constitution; or conformably to the constitution, disregarding the law; the court must determine which of these conflicting rules governs the case. This is of the very essence of judicial duty.
“If then the courts are to regard the constitution; and the constitution is superior to any ordinary act of the legisla*361ture; the constitution, and not such ordinary act, must govern the case to which they both apply.”
Id. at 177-78. To give weight to the opinion of Congress as to the constitutionality of an eighteen-year statute of limitations for paternity actions, as the majority suggests that we do, would run afoul of the doctrine of judicial review, and would amount to the effective abdication of what Marbury identified as “the very essence of judicial duty,” the duty of the judiciary to independently decide constitutional issues.
For the foregoing reasons, I would hold that applying § 5-1006(a) to bar appellant’s action to establish the paternity of her adult disabled child would violate the Equal Protection Clause of the United States Constitution by impermissibly discriminating on the basis of nonmarital child status. Accordingly, I would reverse the judgment of the Circuit Court for Frederick County, and remand the case to that Court for further proceedings.

. I use “nonmarital” rather than "illegitimate,” and, in conjunction with my constitutional analysis, "classifications based on nonmarital child status” rather than “classifications based on illegitimacy,” in recognition of the fact that characterization of nonmarital children as “illegitimate” carries the unwelcome connotation that nonmarital children are somehow of lesser worth than marital children. See Clara C. v. William L., 96 N.Y.2d 244, 727 N.Y.S.2d 20, 750 N.E.2d 1068 (2001) (referring to nonmarital children); Gerhardt, Guardian ad Litem for Heather Jo Krueger, v. Estate of Moore, 150 Wis.2d 563, 441 N.W.2d 734 (Wis.1989) (referring to child out-of-wedlock as nonmarital child). It is the unequivocal public policy of this State that nonmarital children should, as nearly as possible, be possessed of the same rights and privileges as marital children. See Md.Code (1984, 2004 Repl.Vol., 2005 Cum.Supp.), § 5-1002(b)(1) of the Family Law Article (purpose of subtitle in Family Law Article governing paternity proceedings is “to promote the general welfare and best interests of children born out of wedlock by securing for them, as nearly as practicable, the same rights to support, care, and education as children born in wedlock”).


. See maj. op. at 335 n. 3, 901 A.2d at 830 n. 3.


. All subsequent section references herein shall be to the Family Law Article, Md.Code (1984, 2004 Repl.Vol., 2005 Cum.Supp.) unless otherwise indicated.


. I do not agree, however, with the majority’s assertion that the relevant legislative history behind § 5-1006(a) provides support for the plain language reading of the statute. See maj. op. at 338-46, 901 A.2d at 832-34. Until 1985, § 5-1006 provided for a two year statute of limitations on the initiation of paternity actions, subject to limited exceptions. See Md.Code (1984), § 5-1006(a) of the Family Law Article. In Frick v. Maldonado, 296 Md. 304, 462 A.2d 1206 (1983), we held that the two year statute of limitations for initiating paternity actions provided for in the predecessor of § 5-1006 was unconstitutional, following the Supreme Court’s opinion in Pickett v. Brown, 462 U.S. *3481, 103 S.Ct. 2199, 76 L.Ed.2d 372 (1983). In response to our holding in Frick, the General Assembly amended § 5-1006 in 1985, enacting H.B. 1518, eliminating entirely the two-year limitations provision from § 5-1006. See 1985 Md. Laws, Chap. 451.
Although the purpose of H.B. 1518 seems clear enough from the session laws, the Bill file for H.B. 1518 reveals some confusion over the effect. In particular, evidence presented before the relevant House and Senate Committees indicates that there was confusion as to whether the three year statute of limitations in Md.Code (1974, 1984 Repl.Vol.), § 5-101 of the Courts and Judicial Proceedings Article applicable to civil actions generally would apply to paternity actions upon the repeal of the two year statute of limitations, or whether the effect of repeal would be to eliminate any statutory limitations on the initiation of paternity actions. Compare Letter from Martin McGuire, Office of the State's Attorney for Baltimore City, to the House Judicial Committee (Feb. 21, 1985) (three-year statute of limitations would apply) with Letter from Ann C. Helton, Executive Director of the Department of Human Resources, to the Senate Judicial Proceedings Committee (undated) (no limitations period would apply to paternity actions).
In 1995, the General Assembly again amended § 5-1006, enacting H.B. 337, adding the present version of § 5-1006(a). See 1995 Md. Laws, Chap. 248. The purpose for the change to § 5-1006, as stated in the purpose clause, was to "clariffy] the statute of limitations applicable to paternity proceedings.” Other than the statement in the purpose clause of Chap. 248, my review of the bill file for H.B. 337 reveals nothing relevant to the changes Chap. 248 made to § 5-1006.
The purpose clause of Chap. 248 itself is unrevealing. As detailed above, the legislative history behind the elimination of the two-year statute of limitations on paternity actions effectuated by Chap. 458 in 1985 reveals uncertainty as to whether the repeal of the then-effective version of § 5-1006(a) would have the effect of applying a three-year statute of limitations or no statute of limitations. In light of this uncertainty, it cannot be discerned from the legislative history what the legislature was clarifying when it undertook to clarify the statute of limitations applicable to paternity proceedings.


. Prior to enacting this scheme, the Texas Legislature first responded to Gomez by creating a procedure whereby fathers of nonmarital children could voluntarily acknowledge paternity of a nonmarital child and thereby become obligated to support the child. Mills, 456 U.S. at 93, 102 S.Ct. at 1551-52. This scheme was held unconstitutional by the Texas courts, and the Texas Legislature responded by enacting the scheme before the Court in Gomez. Id. at 93-94, 102 S.Ct. at 1552.


. This case is before us on a writ of certiorari, issued on our own initiative prior to decision by the Court of Special Appeals; as such, we must "consider those issues that would have been cognizable by the Court of Special Appeals.” Md. Rule 8-131(b)(2). Appellant's equal protection argument was plainly raised in her opening brief; consequently, she has not waived this argument on appeal, and is entitled to have the Court address it given that it rejected her statutory construction argument. See Simmons v. State, 392 Md. 279, 292 n. 1, 896 A.2d 1023, 1031 n. 1 (2006) (observing that if an issue is raised and argued in appellant's opening brief, it is adequately raised on appeal in the Court of Special Appeals).